Citation Nr: 9929434	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
otitis media of the left ear with perforated eardrum, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to May 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 hearing officer's decision.  



FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of the 
Board, in written correspondence received by the Board in 
August 1999, the veteran affirmatively withdrew the issue in 
appellate status.  

2.  There currently is no justiciable case or controversy for 
active consideration before this Member of the Board.  



CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

In a statement received at the Board in August 1999, the 
veteran requested to withdraw his appeal.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to  38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  
Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any question 
currently presented on appeal, the appeal is dismissed.  



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

